Citation Nr: 1816998	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-22 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left epidiymo-orchitis with left hydrocele.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from March 1963 to March 1967 and from July 1967 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 
 
In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was previously before the Board in May 2014, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

The Board notes that while the Veteran did not appeal the denial for entitlement to a TDIU in his June 2010 VA Form 9 Substantive Appeal, the record reflects that the Veteran is not working and that he contends that he is not working because of the symptoms from his service-connected left epidiymo-orchitis with left hydrocele.  
The United States Court of Appeals for Veterans Claims (the Court) has held that a claim for entitlement to TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the issue of entitlement to a TDIU is raised by the record, is part and parcel of the increased rating claim on appeal, and is therefore properly before the Board at this time.

Additionally, pursuant to the Board's May 2014 remand directives, the Veteran was issued a statement of the case with respect to the following issues: entitlement to an effective date prior to June 21, 2010, for erectile dysfunction; entitlement to an effective date prior to June 21, 2010, for special monthly compensation for loss of use of a create organ; entitlement to a compensable rating for erectile dysfunction; entitlement to a higher level of special monthly compensation for loss of use of a create organ and; entitlement to service connection for history of benign prostatic hypertrophy with renal dysfunction in October 2016.  The Veteran did not file a VA Form 9 Substantive Appeal with respect to those issues and therefore, the appeals were not perfected.  In this regard, the Board notes that the Veteran's Representative references these issues in her March 2018 Brief; however, the Board finds that the mere reference in a brief is not the type of reliant conduct that would permit the Board to take jurisdiction of these matters as part of the current appeal.  Accordingly, the issues of entitlement to an effective date prior to June 21, 2010, for erectile dysfunction; entitlement to an effective date prior to June 21, 2010, for special monthly compensation for loss of use of a create organ; entitlement to a compensable rating for erectile dysfunction; entitlement to a higher level of special monthly compensation for loss of use of a create organ and; entitlement to service connection for history of benign prostatic hypertrophy with renal dysfunction are not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, additional development is required before the Veterans claims may be adjudicated on the merits. 

The Board's May 2014 remand indicated that it appeared as though the Veteran's record was incomplete with respect to his post-service VA treatment records.  Specifically, the Board noted March 2012 correspondence which noted that the Veteran had a scheduled urology service appointment in April 2012, which is not of record.  The Veteran also provided testimony during his February 2012 Travel Board testimony in which he stated that he had upcoming urology-related treatment scheduled with the VA; none of which is of record.  While the Board directed the RO to request information from the Veteran regarding his treatment of his left epidiymo-orchitis with left hydrocele and noted that the Veteran should specifically be requested to identify any associated treatment for urinary tract infections, a June 2014 correspondence to the Veteran was not specific.  The Veteran responded to his request with a VA Form 21-4142 Authorization and Consent to Release Information regarding treatment for a disability other than his service-connected left epidiymo-orchitis with left hydrocele.  There is no indication in the record that the RO otherwise tried to obtain the Veteran's VA treatment records for his left epidiymo-orchitis with left hydrocele.  Accordingly, a remand is required to obtain the Veteran's outstanding treatment records in order to satisfy the VA's duty to assist and to ensure compliance with the directives of the Board's May 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board notes that the Veteran's last VA examination for his left epidiymo-orchitis with left hydrocele disability took place in April 2010.  Based on the Veteran's sworn testimony and post-service treatment records since the April 2010 VA examination, the Board finds that the record reflects a worsening of the Veteran's symptoms since that last VA examination.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his left epidiymo-orchitis with left hydrocele disability as the Veteran's April 2010 examination may no longer reflect an accurate picture of the Veteran's disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, with respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this claim is also inextricably intertwined with his increased rating claim which remains appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the completion of the development noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine any VA and non-VA medical care providers who have provided the Veteran treatment for his left epidiymo-orchitis with left hydrocele disability.  After the Veteran has signed any appropriate releases, all records (both VA and non-VA) should be obtained and associated with the Veteran's claims file. 

Whether or not the Veteran responds to this request, efforts must be taken to obtain any missing VA treatment records, unless further efforts would be futile.  All attempts to procure VA treatment records should be documented in the Veteran's file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel in order to determine the current severity of his left epidiymo-orchitis with left hydrocele disability.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion: 

Determine the current severity of the Veteran's left epidiymo-orchitis with left hydrocele disability.  The examiner is asked to address the Veteran's lay statements provided during his sworn testimony at the May 2014 Board hearing.  

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


